Citation Nr: 0704358	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  He is a Vietnam Era veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
neck disability.  

In December 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current neck disability is 
related to his active military service.  During the December 
2005 hearing, the veteran testified that while in service, he 
was struck from behind by a jeep, which caused an injury to 
his neck.  

On December 29, 2005, subsequent to the RO's certification of 
the appeal to the Board, the veteran, through his 
representative, submitted additional evidence to the Board.  
The evidence; however, was not accompanied by a waiver of 
initial RO review.  See generally, 38 C.F.R. § 20.1304; 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  In view of the above, and to avoid any prejudice 
to the veteran (see Bernard v. Brown, 4 Vet. App. 384 
(1995)), the matter on appeal must be returned to the RO for 
consideration of the claim in light of the additional 
evidence added to the record since the September 2005 
Supplemental Statement of the Case.

The additional evidence received in December 2005 is a 
private medical statement from a private physician that 
specifically relates the veteran's neck disability to the 
claimed 1972 in-service jeep accident.  The Board notes that 
the March 2005 VA examiner opined that "it is not as likely 
as not that the veteran's cervical spine condition is related 
to any incident occurring during military."  In light of the 
conflicting medical evidence of record, a VA medical 
examination should be afforded to the veteran to address the 
etiological relationship between the veteran's neck 
disability and the in-service accident.

Although the Board regrets that a remand of this matter will 
delay an appellate decision, such remand is necessary to 
ensure compliance with all due process requirements.  
Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following actions:

1.  Contact the VA examiner who conducted 
the March 2005 VA examination to review 
and consider the additional medical 
evidence received since December 2005.  
The examiner should opine whether it is 
at least as likely as not that the 
veteran's neck injury is related to the 
in-service jeep accident.  The reasoning 
for all opinions expressed should be 
fully set forth.  If the examining 
physician is no longer employed by VA, 
the veteran should be scheduled for an 
additional evaluation by a VA physician.

2.  Readjudicate the issue of service 
connection for a neck disability.  If the 
benefits sought in connection with the 
claim remain denied, the veteran should 
be provided with an appropriate 
Supplemental Statement of the Case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


